Citation Nr: 0318582	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-04 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for 
the residuals of a status post injury to the left 
Achilles tendon.  

2.	Entitlement to an evaluation in excess of 20 percent 
rating for a low back disorder.  

3.	Entitlement to a total rating for compensation purposes 
due to individual unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active service from May 1969 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO that denied 
increased ratings for the veteran's low back disability and 
left Achilles tendon disabilities, as well as entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  

REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).
 
These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In a March 2003 letter, the Board informed the veteran of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and its 
impact on his claim, and notified him that he had thirty days 
from the date of the letter to respond.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
thirty-day period set forth in 38 C.F.R.§ 19.9(a)(2)(ii) on 
the basis that it was inconsistent with 38 U.S.C.A. 
§ 5103(a), which provides that an appellant has one year to 
respond.  Because the one-year period has not passed, and the 
veteran has not waived the one-year time period, the Board 
cannot decide the claim.  As such, in light of the Federal 
Circuit's decision, the case must be remanded.   
 
In addition, in regard to the veteran's lumbar spine 
disability claim, the Board observes that the regulations 
pertaining to Diagnostic Code 5293, intervertebral disc 
syndrome, were revised, effective September 23, 2002.  Where, 
as here, the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The veteran was last afforded a VA orthopedic 
examination of his low back disability in June 2000, prior to 
the promulgation of the revised criteria of Diagnostic Code 
5293.  In light of this revision of the criteria for 
evaluating intervertebral disc syndrome, however, the Board 
is of the opinion that an updated examination should be 
accomplished to determine the current nature of the veteran's 
low back disability.  It is also the opinion of the Board 
that a further VA orthopedic examination of the veteran's 
left Achilles tendon disability should be conducted.   
 
The Board notes that the resolution of the lumbar spine and 
left Achilles tendon disabilities could well impact upon the 
Board's consideration of the total rating issue.  As such, 
the Board finds that the lumbar spine and left Achilles 
tendon disability claims are inextricably intertwined with 
the total rating issue, and therefore a decision by the Board 
on the veteran's total rating claim would at this point be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In 
addition, the Board believes that it would be helpful to the 
adjudication of this claim to have the VA physician who 
conducts the orthopedic examination discussed above comment 
on the effect of the veteran's lumbar spine and left Achilles 
tendon disability.
 
In view of the above, this matter is REMANDED to the RO for 
the following actions:
 

1.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent, frequency 
and severity of the veteran's orthopedic 
and neurologic impairment related to 
service-connected lumbar spine 
disability, as well as the severity of 
his service connected left Achilles 
tendon disability. The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  
 
With respect to the veteran's lumbar 
spine pathology, the examiner should 
identify and express an opinion as to the 
severity of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm) 
of the veteran's lumbar spine disability.  
The examiner should conduct all indicated 
tests and studies in regard to both the 
veteran's lumbar spine and left Achilles 
tendon disabilities, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
In rendering this opinion, the orthopedic 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the low 
back and left ankle.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the lumbar 
spine and the left ankle.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  In addition, if 
possible, the examiner should state 
whether the lumbar spine disability has 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  The examiner should also 
identify all neurological symptoms of the 
veteran's intervertebral disc syndrome 
and express an opinion as to their 
severity.  The examiner must also opine 
as to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected lumbar spine 
and left Achilles tendon disabilities 
alone renders him unable to secure or 
follow a substantially gainful 
occupation.  

2.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information not previously provided to 
the Secretary is necessary to 
substantiate the veteran's claim.  The 
letter should also specifically inform 
the veteran of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.  
The veteran must also be advised that he 
has one year from the date of such notice 
to submit evidence.  His claim cannot be 
adjudicated prior to the end of the one-
year period unless he informs the RO that 
he has no additional evidence to submit 
or waives the one-year time period.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims.  The RO must provide 
adequate reasons and bases for its 
determination, addressing all issues and 
concerns that were noted in this REMAND, 
and he and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


